Citation Nr: 1029471	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) for accrued benefits purposes. 

2.  Entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to service connected stroke for 
accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to May 
1946, from January 1951 to April 1952, and from April 1955 to 
October 1968.  The Veteran died in February 2006.  The Appellant 
is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2006 adjudication by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied entitlement to accrued benefits. 

In September 2008, the case was remanded to the RO for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On July 22, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notice from the Appellant, through her 
authorized representative, that a withdrawal of this appeal is 
requested. 





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in July 2010, the Appellant's representative submitted a 
motion to withdraw the appeal and referred to a signed statement 
from the Appellant dated in April 2010 in which she stated that 
she was withdrawing her appeal.  The Appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of fact 
or law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


